Citation Nr: 0928673	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  07-28 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension (SMP) by reason of the 
need for regular aid and attendance of another person or by 
reason of being permanently housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1952 to June 
1954.

This matter is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2009, the Board granted a motion to advance this case 
on the docket.  38 C.F.R. § 20.900(c) (2008).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran served during the time of the Korean War and 
currently receives nonservice-connected pension.  In December 
2006, he filed a claim seeking SMP on the basis of his need 
for aid and attendance, and for being housebound.  In April 
2007, the RO denied this application on the basis that he had 
not met the necessary criteria.  After the Veteran filed a 
timely Notice of Disagreement (NOD), the RO issued a 
Statement of the Case (SOC) in August 2007, again denying the 
claim.  

Since that most recent SOC, the Veteran underwent a VA 
examination in August 2008 that evaluated his need for aid 
and attendance.  According to the SOC, this evidence has not 
yet been considered by the RO, and the Veteran has not 
submitted a waiver.  As this examination is relevant to the 
claim for SMP, the RO should consider this evidence and issue 
a SSOC.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. 
§§ 19.37, 20.1304 (2008).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The RO should readjudicate the claim for 
entitlement to SMP by reason of the need for 
regular aid and attendance of another person or by 
reason of being permanently housebound in light of 
all pertinent evidence and legal authority and 
issue the appellant an SSOC.  After allowing an 
appropriate time for response, if the claim 
remains denied, it should then be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

